Exhibit 10.83

CONSULTING AGREEMENT

Effective August 31, 2011 (“Effective Date”), Frederic H. Moll, M.D., an
individual (“Consultant”), and Hansen Medical, Inc., a Delaware corporation
having a principal place of business at 800 E. Middlefield Road, Mountain View,
CA 94043 (“Company”) agree as follows:

Whereas, until the Effective Date of this Agreement, Consultant was an employee
of Company and served as its Executive Chairman; and

Whereas, Company and Consultant have agreed that Consultant will resign from,
and terminate his employment with, the Company on the Effective Date pursuant to
the terms and conditions of a separation agreement (the “Separation Agreement”)
and will transition immediately into a consulting role in accordance with the
terms of this Agreement;

Wherefore, Consultant and Company agree as follows:

1. Services and Payment. Consultant agrees to undertake and complete the
Services, and abide by the terms, set forth in Exhibit A in accordance with and
on the schedule specified in Exhibit A. As the only consideration due Consultant
regarding the subject matter of this agreement (“Agreement”), Company will pay
Consultant in accordance with Exhibit A.

2. Ownership Rights; Proprietary Information; Publicity.

a. Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights and all
other intellectual and industrial property rights of any sort throughout the
world) relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designations, designs, know-how, ideas and information
made or conceived or reduced to practice, in whole or in part, by Consultant
during the term of this Agreement that relate to the subject matter of, or arise
out of, the Services or any Proprietary Information (as defined below)
(collectively, “Inventions”) and Consultant will promptly disclose and provide
all Inventions to Company. Consultant hereby makes all assignments necessary to
accomplish the foregoing ownership. Consultant shall further assist Company, at
Company’s expense, to further evidence, record and perfect such assignments, and
to perfect, obtain, maintain, enforce, and defend any rights assigned.
Consultant hereby irrevocably designates and appoints Company as its agents and
attorneys-in-fact, coupled with an interest, to act for and on Consultant’s
behalf to execute and file any document and to do all other lawfully permitted
acts to further the foregoing with the same legal force and effect as if
executed by Consultant.



--------------------------------------------------------------------------------

b. Consultant agrees that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) Consultant develops, learns or
obtains in connection with Services or that are received by or for Company in
confidence, constitute “Proprietary Information.” Consultant will hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information. However, Consultant shall not be obligated under this
paragraph with respect to information Consultant can document is or becomes
readily publicly available without restriction through no fault of Consultant.
Upon termination and as otherwise requested by Company, Consultant will promptly
return to Company all items and copies containing or embodying Proprietary
Information, except that Consultant may keep its personal copies of its
compensation records and this Agreement. Consultant also recognizes and agrees
that Consultant has no expectation of privacy with respect to Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages)
and that Consultant’s activity, and any files or messages, on or using any of
those systems may be monitored at any time without notice.

c. As additional protection for Proprietary Information, Consultant agrees that
(i) until one year after the Effective Date of this Agreement, Consultant will
not directly solicit any employee or consultant of Company to leave Company for
any reason, and (ii) during the period that he is providing Services to the
Company, (A) Consultant shall not engage in any activity with any organization
in the field of robotically controlled flexible catheters for Electrophysiology
or Vascular medical procedures and Consultant will not assist any other person
or organization in competing or in preparing to compete in the field of
robotically controlled flexible catheters for Electrophysiology or Vascular
medical procedures and (B) Consultant will not accept employment with or
directly or indirectly provide any type of services for Intuitive Surgical,
Inc., Corindus Inc., or Catheter Robotics, Inc. to the extent such employment or
services would compete with Hansen’s present or anticipated business. Consultant
will notify Company within five (5) business days if and when Consultant accepts
full time employment, and shall provide the identity of the full-time employer
and the time employment with that company commenced.

d. To the extent allowed by law, Section 2.a and any license to Company
hereunder includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like. To the extent any of the
foregoing is ineffective under applicable law, Consultant hereby provides any
and all ratifications and consents necessary to accomplish the purposes of the
foregoing to the extent possible. Consultant will confirm any such ratifications
and consents from time to time as requested by Company. If any other person
provides any Services, Consultant will obtain the foregoing ratifications,
consents and authorizations from such person for Company’s exclusive benefit.

e. If any part of the Services or Inventions is based on, incorporates, or is an
improvement or derivative of, or cannot be reasonably and fully made, used,
reproduced, distributed and otherwise exploited without using or violating
technology or intellectual property rights owned or licensed by Consultant and
not assigned hereunder, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work performed hereunder, or any assigned rights
(including any modifications, improvements and derivatives of any of them).

 

2



--------------------------------------------------------------------------------

3. Warranty. Consultant warrants that: (i) the Services will be performed in a
professional and workmanlike manner and that none of such Services nor any part
of this Agreement is or will be inconsistent with any obligation Consultant may
have to others; (ii) all work under this Agreement shall be Consultant’s
original work and none of the Services or Inventions or any development, use,
production, distribution or exploitation thereof will infringe, misappropriate
or violate any intellectual property or other right of any person or entity
(including, without limitation, Consultant); and, (iii) Consultant has the full
right to allow it to provide the Company with the assignments and rights
provided for herein.

4. Former or Conflicting Obligations. Consultant represents and warrants to the
Company that Consultant will not disclose to the Company, or use, or induce the
Company to use, any proprietary information or trade secrets of others.
Consultant represents that Consultant’s performance of services under this
Agreement will not breach any agreement not to compete with others or any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to the effective date of this Agreement.
Consultant certifies that Consultant has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement, or that would
preclude Consultant from complying with the provisions hereof.

5. Termination.

a. This Agreement will automatically terminate on the last day of the term
specified on Exhibit A. Prior to such date, either party may terminate this
Agreement with or without cause upon notice to the other party. Upon
termination, the Company shall pay Consultant all unpaid, undisputed amounts due
for the Services completed prior to such termination within ten (10) business
days of the date of termination.

b. Sections 2 (subject to the limitations set forth in Section 2.c) through 9 of
this Agreement and any remedies for breach of this Agreement shall survive any
termination or expiration. Company may communicate such obligations to any other
(or potential) client or employer of Consultant.

6. Independent Contractor; No Employee Benefits. Consultant under this Agreement
is an independent contractor (not an employee or other agent) solely responsible
for the manner and hours in which Services are performed, is solely responsible
for all taxes, withholdings, and other statutory, regulatory or contractual
obligations of any sort (including, but not limited to, those relating to
workers’ compensation, disability insurance, Social Security, unemployment
compensation coverage, the Fair Labor Standards Act, income taxes, etc.), and is
not entitled to any to participate in any employee benefit plans, fringe benefit
programs, group insurance arrangements or similar programs, subject to the
exceptions explicitly set forth in Exhibit A. .

7. Assignment. This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer, or subcontract any obligations under this Agreement without
the written consent of Company. Any attempt to do so shall be void. Company may
assign its rights and obligations under this agreement in whole or part to any
successor to all or substantially all of the business and/or assets of the
Company.

 

3



--------------------------------------------------------------------------------

8. Notice. All notices under this Agreement shall be in writing, and shall be
deemed given when personally delivered, or three days after being sent by
prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or such other address as such party last provided to
the other by written notice, or if sent by email, but only upon receipt of the
email being acknowledged by the recipient.

 

If to Consultant:    The contact information appears below Consultant’s
signature block. If to Company:    Hansen Medical, Inc.   

800 E. Middlefield Road

Mountain View, CA 94043

   Attn: Chief Executive Officer    Tel: (650) 404-5800

9. Miscellaneous. Any breach of Section 2 or 3 will cause irreparable harm to
Company for which damages would not be an adequate remedy, and therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. This Agreement constitutes the entire agreement between you and the
Company regarding the subject matter of this Agreement and renders null and void
all prior and contemporaneous written or oral agreements between you and the
Company regarding the subject matter of this Agreement. No changes or
modifications or waivers to this Agreement will be effective unless in writing
and signed by both parties. In the event that any provision of this Agreement
shall be determined to be illegal or unenforceable, that provision will be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable. This Agreement
shall be governed by and construed in accordance with the laws of the State of
California without regard to the conflicts of laws provisions thereof. Headings
herein are for convenience of reference only and shall in no way affect
interpretation of the Agreement. This Agreement may be executed in counterparts,
each of which will be considered an original, but all of which together will
constitute one agreement. Execution of a facsimile copy will have the same force
and effect as execution of an original, and a facsimile signature will be deemed
an original and valid signature.

 

 

4



--------------------------------------------------------------------------------

CONSULTANT     HANSEN MEDICAL, INC.

/S/ FREDERIC H. MOLL, M.D.

    By  

/S/ BRUCE J BARCLAY

Dr. Frederic H. Moll, M.D       Bruce J Barclay       President & Chief
Executive Officer Address:      

 

     

 

     

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Term: Up to twelve (12) months from the Effective Date.

 

2. Reporting to the Chief Executive Officer (the “CEO”).

 

3. For the period beginning on the Effective Date through February 29, 2012, the
only consideration due Consultant for the Services (as defined below) shall be
vesting of the 87,500 restricted stock units granted to Consultant on
December 20, 2010, as described in this Paragraph 3. On March 1, 2012, any
unvested December 20, 2010 RSUs will fully vest, provided that this Agreement
has not been terminated and Consultant has performed the Services requested by
the Company’s CEO through such date. Notwithstanding the foregoing, if the
Company terminates this Agreement prior to March 1, 2012 for any reason other
than Consultant’s material breach of this Agreement or in the event of
Consultant’s death prior to such date, then the December 20, 2010 RSUs will
fully vest on the date this Agreement is terminated by the Company or on the
date of Consultant’s death, as applicable. In this regard, the inability of
Consultant to perform the Services as a result of his medically determinable
physical or mental illness that is expected to result in death or which
otherwise renders Consultant incapable of performing requested Services shall
not constitute a material breach of this Agreement.

 

4. Beginning on March 1, 2012 and for the remainder of the Term, the Company
will pay Consultant an hourly fee of $300 per hour (exclusive of travel time
to/from the Company’s headquarters in Mountain View, CA) for work requested in
advance in writing by the CEO, payable in arrears 30 days after receipt of an
invoice detailing hours (which shall be provided to the Company within 30 days
following the end of each month).

 

5. Expenses, including Consultant’s time, for pre-approved travel will be
reimbursed by the Company in accordance with the Company’s then-current expense
reimbursement policy.

 

6. “Services” means work conducted by Consultant at the direct request of the
Company’s CEO, principally (i) as a technology and clinical resource, and
(ii) with regard to physician interactions. Consultant shall make himself
available to provide up to 32 hours of Services per month during the Term. The
Company shall provide reasonable advance notice of the Services to be requested
to accommodate Consultant’s schedule.

 

6